UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-7429


CARL EDWARD LYONS,

                Petitioner - Appellant,

          v.

SUPERINTENDENT KORNEGAY,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:11-hc-02165-F)


Submitted:   January 7, 2014                 Decided:   February 5, 2014


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carl Edward Lyons,     Appellant Pro Se.          Mary Carla Hollis,
Assistant  Attorney    General,  Raleigh,       North  Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Carl Edward Lyons seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues     a    certificate          of   appealability.               See    28     U.S.C.

§ 2253(c)(1)(A) (2012).              A certificate of appealability will not

issue    absent       “a      substantial    showing          of    the    denial        of     a

constitutional right.”              Id. § 2253(c)(2) (2012).              When, as here,

the   district        court    denies     relief    on   the        merits,   a    prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find     that        the    district      court’s         assessment       of        the

constitutional claims is debatable or wrong.                         Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003).

               We have independently reviewed the record and conclude

that Lyons has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                    We

dispense       with    oral      argument    because          the     facts   and        legal

contentions      are    adequately        presented      in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                  DISMISSED




                                            2